Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
De repente se detuvo; una interro-gación enteramente inesperada y extraordinariamente sencilla hubo de herirle la mente, dejándolo estupefacto.(1)
Disiento enérgicamente de la opinión que hoy emite una mayoría de este Tribunal por entender que, mediante ésta, se utiliza el mecanismo de certificación interjurisdiccional para emitir una opinión consultiva que evidencia palma-riamente el desatino en el que incurrió este Tribunal al expedir el recurso de certificación en primer lugar.
El Tribunal de Distrito de Estados Unidos para el Dis-trito de Puerto Rico acude ante este Tribunal mediante el *98mecanismo de certificación y nos formula la pregunta si-guiente: “¿Existen calles privadas en Puerto Rico?”. Esto es, el foro federal nos solicita que examinemos si las leyes vigentes y la Constitución de Puerto Rico permiten la exis-tencia de calles residenciales privadas. Por entender que la pregunta adolece de una vaguedad que imposibilita cir-cunscribirla a la controversia planteada ante el foro federal, estimo que el análisis de la Opinión Mayoritaria es superfluo e inconsecuente para el pleito que allí se dilucida. Asimismo, considero que la pregunta formulada no cumple con el requisito insoslayable que exige nuestro ordenamiento procesal civil, a saber, que la interrogante sea de tal naturaleza que determine el resultado del pleito en el foro desde el cual se certifica.
Por otra parte, me resulta imposible coincidir en los mé-ritos con el análisis que hace una mayoría de este Tribunal para revocar un precedente de gran arraigo en nuestra jurisprudencia. Acoger la lectura errada del Código Civil que esgrime la mayoría conlleva prescindir de una evalua-ción concienzuda de los efectos de la decisión que emite, al poner en manos de los desarrolladores el futuro de la pla-nificación urbana en nuestro País.(2)
Examinemos concisamente los hechos del caso, según éstos surgen de la solicitud de certificación del Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico y los documentos que la acompañan.
I
El 18 de mayo de 2004 Watchtower Bible Tract Society of New York y la Congregación Cristiana de los Testigos de Jehová de Puerto Rico, Inc. (Watchtower o los demandan-tes) presentaron una demanda en el Tribunal de Distrito *99de Estados Unidos para el Distrito de Puerto Rico (Tribunal de Distrito) en contra del Estado Libre Asociado de Puerto Rico, varios municipios, sus oficiales municipales y algunas urbanizaciones del País. En esencia, los deman-dantes solicitaron una sentencia declaratoria en relación con la constitucionalidad de la Ley de Control de Acceso, Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 LPRA see. 64 et seq. Alegaron que el sistema de control de acceso obstaculizaba el ejercicio de sus derechos de liber-tad de expresión y libertad de culto, por lo que la ley era inconstitucional, de su faz y en su aplicación.
Luego de que el Tribunal de Distrito decretara la cons-titucionalidad de la ley, la Corte de Apelaciones de los Es-tados Unidos para el Primer Circuito determinó que, si bien la Ley de Control de Acceso no era inconstitucional de su faz, sí lo era en su aplicación. A esos efectos, devolvió el caso al Tribunal de Distrito para que se le ordenara a los municipios y a sus oficiales a garantizar el acceso a los Testigos de Jehová a las calles públicas en urbanizaciones cerradas y a idear planes de acción para que éstos pudie-sen acceder a aquellas urbanizaciones que no contaban con guardias de seguridad y que exigían el uso de un código automatizado para lograr el acceso. Consecuentemente, el Tribunal de Distrito, mediante el recurso de certificación interjurisdiccional, pidió a este Foro que examinara la constitucionalidad de la medida de acceso controlado en las urbanizaciones. En aquel momento, acertadamente dene-gamos la certificación por entender que la Ley de Control de Acceso contemplaba de forma expresa la implementation de mecanismos de control de acceso automatizados. Concluimos, además, que la respuesta a la pregunta que se nos certificaba no sería un factor determinante en el resul-tado del pleito. Esto, tomando en consideración el dictamen de la Corte de Apelaciones de Estados Unidos para el Primer Circuito y sus pronunciamientos en torno a la consti-tucionalidad del control de acceso automatizado.
*100Posteriormente, el Tribunal de Distrito requirió que los municipios presentaran planes de acción para garantizar el acceso de los demandantes a las urbanizaciones que ope-raban con control de acceso automatizado. El municipio de Dorado, sin embargo, alegó que una de las urbanizaciones dentro de su demarcación territorial estaba exenta de ga-rantizar el acceso a los demandantes, pues sus calles no eran propiedad del Estado, sino de la Asociación de Resi-dentes, por lo que estaban completamente cerradas para el del público. La urbanización en cuestión, Brighton Country Club (BCC), es un conjunto de residencias que opera con un sistema de control de acceso automatizado.
Concebida originalmente como propiedad privada, la par-cela de BCC fue segregada y desarrollada en lotes residenciales. Asimismo, se construyeron calles que conecta-ban los distintos lotes con las áreas de uso común entre los residentes y que garantizaban el acceso de éstos a las vías públicas. El municipio de Dorado aprobó el proyecto de ur-banización bajo la condición de que las calles de la urbani-zación se mantuvieran como propiedad privada y la asocia-ción de residentes se encargara de su mantenimiento.(3) *101Durante la etapa de construcción, BCC solicitó un permiso para construir un portón en la entrada de la comunidad residencial conforme a las disposiciones de la Ley de Control de Acceso. El municipio concedió el permiso y, luego de la segregación de las calles y las áreas comunes, los desarro-lladores transfirieron la titularidad de éstas a la Asociación de Residentes. La escritura de segregación identifica cuatro vías dentro de la urbanización, las cuales se describen como propiedad privada. Por tal razón, el municipio de Dorado arguye que BCC está exenta de cumplir con las órdenes del foro federal que exigen garantizar el acceso a los demandan-tes a las urbanizaciones con control automatizado. Alega que las órdenes del foro federal se limitan a las urbanizacio-nes en donde las calles sean de carácter público.
Es en este contexto fáctico que el foro federal acude ante nos mediante el vehículo de certificación interjurisdiccio-nal, el cual una mayoría de este Tribunal expidió mediante Resolución de 17 de julio de 2013.
II
La certificación interjurisdiccional es un instrumento procesal mediante el cual un tribunal federal somete al foro de mayor jerarquía de un estado o del Estado Libre Asociado de Puerto Rico una o varias preguntas que con-ciernen a asuntos regulados por el derecho estatal. Su pro-pósito primordial es garantizar que los foros estatales sean los intérpretes definitivos de asuntos que conciernen al de-recho estatal y para los cuales no hay un precedente claro que permita al foro federal adjudicar la controversia ante sí. De esta manera, se evita que los foros federales especu-len respecto a cómo un tribunal estatal resolvería cuestio-nes novedosas que surgen al amparo del derecho estatal.
*102Además, la certificación interjurisdiccional atiende consi-deraciones relacionadas a la economía procesal, la indese-abilidad de la bifurcación de pleitos, la prudencia judicial y la deferencia, el respeto y la cortesía en un sistema en el que coexisten dos poderes judiciales soberanos.(4)
En esencia, la certificación interjurisdiccional intenta mitigar la tensión que genera la imposibilidad de que, en pleitos presentados a nivel federal, las cortes estatales puedan decidir concluyentemente controversias al amparo del derecho estatal. Véase J. Remy Nash, Examining the Power of Federal Courts to Certify Questions of State Law, 88 Cornell L. Rev. 1672 (2003). De esta manera, no se me-noscaba la función prístina de las cortes estatales y del Estado Libre Asociado de Puerto Rico de interpretar y for-mular el derecho de su propia jurisdicción. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 DPR 780, 785 (1982). Igualmente, mediante el mecanismo de certificación inter-jurisdiccional los foros federales evitan evaluar plantea-mientos constitucionales inoportunamente cuando la inter-pretación del derecho estatal puede disponer de la controversia. Véase B. Mattis, Certification of Questions of *103State Law: An Impractical Tool in the Hands of the Federal Courts, 23 U. Miami L. Rev. 717, 728 (1969).
En nuestro ordenamiento jurídico se reconoce la certifi-cación interjurisdiccional como un vehículo procesal ade-cuado para que un foro federal pueda someter ante la con-sideración de este Tribunal, para una contestación definitiva, preguntas que atiendan aspectos ambiguos o novedosos del Derecho puertorriqueño cuya resolución po-dría determinar el resultado de un pleito ante su consideración. Santana v. Gobernadora, 165 DPR 28, 42 (2005). Este mecanismo está expresamente regulado por la Regla 25 del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, y el Art. 3.002 de la Ley de la Judicatura de 2003, Ley Núm. 21 de 22 de agosto de 2003 (Ley de la Judicatura de 2003), según enmendada, 4 LPRA sec. 24s(g).
Al interpretar estas disposiciones, este Tribunal ha ma-nifestado en repetidas ocasiones que, para que proceda una certificación interjurisdiccional, es imperativo que la solici-tud por parte del foro federal cumpla con los requisitos siguientes: (1) las preguntas certificadas deben involucrar cuestiones de Derecho puertorriqueño; (2) dichas cuestio-nes puedan determinar o determinen el resultado del caso; (3) no existan precedentes claros en la jurisprudencia del Tribunal Supremo de Puerto Rico, y (4) se haga una rela-ción de todos los hechos relevantes a dichas interrogantes que demuestre claramente la naturaleza de la controversia de la cual surgen las preguntas. Pan Ame. Comp. Corp., supra, pág. 788.
Así, vemos que nuestro ordenamiento exige, no solo que la pregunta sea dispositiva o pueda tener un efecto deter-minante en el caso presentado ante el foro federal, sino que además esté circunscrita a una situación de hechos que impida una contestación indebidamente abarcadora y que, a su vez, tenga un efecto vinculante en nuestra jurisdicción. Este requisito responde a que las contestacio-nes a las preguntas que se nos certifican “obligan en cual-*104quier procedimiento judicial ulterior entre ambas jurisdic-ciones, bajo la doctrina de cosa juzgada”. Guzmán v. Calderón, 164 DPR 220, 227 (2005). A esos efectos, reitera-damente hemos afirmado que las certificaciones interjuris-diccionales no pueden engendrar contestaciones en abs-tracto al separar las cuestiones certificadas de los hechos del caso, pues esto puede inducir al Tribunal a emitir opi-niones consultivas. Pan Ame. Comp. Corp., supra, pág. 785. Véase, además, E.L.A. v. Aguayo, 80 DPR 552 (1958).
Por lo tanto, es forzoso concluir que, en atención a la discreción que ostentamos como el más alto foro en nuestra jurisdicción, al momento de expedir un recurso de certifi-cación interjurisdiccional debemos evaluar que la pregunta que se nos certifica cumpla cabalmente con los requisitos que guían el ejercicio de nuestra función judicial en este ámbito. En el ejercicio de esta discreción, este Tribunal no puede eludir el principio fundamental en el que se asienta el sentido y el propósito de la función judicial de resolver controversias concretas, reales y efectivas entre litigantes que reclamen intereses o derechos adversos ante un tribunal y para los cuales el dictamen tenga consecuencias concretas. Véase Pan Ame. Comp. Corp., supra, págs. 785-786. Véase, además, J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1540.
f — i H-i HH
Examinada la naturaleza del mecanismo de certifica-ción interjurisdiccional en nuestro ordenamiento, así como los criterios reglamentarios y jurisprudenciales que deben guiar nuestra discreción, es evidente que su expedición en el caso que nos ocupa representa un desacierto más de una mayoría de este Tribunal al momento de atender recursos de carácter excepcional. Veamos.
*105A
Como discutimos, la controversia puntual planteada ante el foro federal requiere evaluar si, para efectos del ejercicio de los derechos constitucionales consagrados en la Primera Enmienda, una urbanización residencial que alega que sus calles son privadas no tiene que permitir que los demandantes accedan a las mismas. En aras de resolver esta controversia, el foro federal entiende que es pre-ciso determinar si nuestro ordenamiento jurídico contem-pla la existencia de calles privadas. Específicamente, el Tribunal de Distrito sostiene que “la disposición de este asunto resolverá todos los procedimientos ulteriores que penden ante [esa] corte”. (Traducción nuestra). Opinion, Order, and Certification to the Puerto Rico Supreme Court, pág. 1. Por entender que esta conclusión puede inducir a error y acarrea una inferencia en relación a cuál sería la respuesta de este Foro a la pregunta certificada, discrepa-mos de la apreciación que hace el foro federal de la contro-versia ante sí, así como de la disposición de este Tribunal de contestar la pregunta que se le certificada.
Indudablemente, una respuesta en la negativa a la pre-gunta certificada efectivamente dispondría de la controver-sia planteada ante el foro federal. Curiosamente, y según surge de la discusión contenida en el acápite III de la Opi-nión, Orden y Certificación al Tribunal Supremo de Puerto Rico, el foro federal parece entender que existen preceden-tes claros y contundentes en nuestra jurisdicción que in-equívocamente reafirman la naturaleza pública de las ca-lles en Puerto Rico.(5) Igualmente reconoce que, según este Tribunal ha interpretado las disposiciones contenidas en el Artículo 256 del Código Civil, 31 LPRAsec. 1025, las calles en Puerto Rico deben estar abiertas al uso público. Por otro lado, la opinión mayoritaria no escatima en afirmar que “[e]n Puerto Rico, el Art. 256 del Código Civil es el precepto *106que define el carácter demanial de las calles”. Opinión ma-yoritaria, pág. 91. Es difícil concebir, entonces, por qué el foro federal estimó que era necesario que nos expresára-mos respecto a la existencia de calles privadas en nuestro País cuando de su propia discusión surge que categórica-mente hemos establecido lo contrario.(6) Más difícil resulta comprender la acogida entusiasta por parte de este Tribunal al recurso presentado.
La contestación que la mayoría de este Tribunal ofrece al Tribunal de Distrito en el día de hoy, en extrema sínte-sis, es que las leyes de Puerto Rico permiten la existencia de calles residenciales privadas. Específicamente, me-diante una lectura textualista del Artículo 256 del Código Civil, la mayoría concluye que una calle costeada con fon-dos privados está fuera del alcance de esa disposición, y, por lo tanto, no constituye un bien de uso público. La opi-nión, sin embargo, no considera la naturaleza de las calles como bienes de uso público ni la función de éstas en la planificación y zonificación de nuestros espacios urbanos.
Es inconcebible pensar que la respuesta que ofrece una mayoría del Tribunal, sin más, efectivamente dispone de la controversia planteada ante el foro federal o tiene un efecto sustancial en la determinación que en su día emitirá ese foro. A todas luces, el efecto trascendental de esta res-puesta estriba en la adopción de un precedente sumamente peligroso en nuestra jurisdicción y una desviación mani-fiesta de lo que por décadas ha sido la norma en nuestro ordenamiento. (7)
*107En vista de lo anterior, es inevitable deducir que no es-tábamos ante un asunto para el cual no existieran prece-dentes claros en nuestra jurisdicción. Además, es preciso señalar que la formulación de la pregunta certificada y las implicaciones de tal formulación imposibilitan que sensa-tamente una mayoría de este Tribunal considere que ésta es, o podría ser, dispositiva de la controversia planteada ante el foro federal.
B
Por otro lado, y en relación con el efecto de nuestro dic-tamen en los procedimientos que se ventilan ante el Tribunal de Distrito, la mayoría concede que no se está pasando juicio sobre las controversias constitucionales planteadas por las partes.(8) Esto implica que la mayoría reconoce que *108la respuesta que ofrece no dispone de la controversia en cuestión ni que será determinante en la resolución de ésta. A esos efectos, la mayoría parece ser consciente del hecho de que, independientemente de la respuesta a la pregunta que se nos certifica, el foro federal, atendiendo los reclamos constitucionales de las partes, podría resolver que los dere-chos constitucionales consagrados en la Primera Enmienda tienen preeminencia sobre el derecho de propiedad de la Asociación de Residentes, lo que haría de nuestra interven-ción en esta etapa de los procedimientos un esfuerzo fútil.(9)
Por otra parte, el foro federal podría determinar que la delegación del municipio de las funciones de mantenimiento y alumbrado de las calles de un complejo residencial a su Asociación de Residentes constituye una acción de estado, por lo que BCC no puede negarse a permitir el ejercicio del derecho a la libertad de culto de los demandantes, indepen-dientemente de su naturaleza demanial o patrimonial.(10) *109En lo que respecta a la doctrina de acción de estado, cabe señalar que el Tribunal Supremo de Estados Unidos ha identificado varios factores que las cortes deben considerar al momento de determinar si un particular funge como actor estatal en determinadas circunstancias. Entre éstos se en-cuentra indagar respecto a si el particular ha asumido una función "tradicionalmente pública”. Véanse: Lebron v. National R.R. Passenger Corp., 513 US 374, 378 (1995); Blum v. Yaretsky, 457 US 991, 1004 (1982); Rendell-Baker v. Kohn, 457 US 830, 841 (1982). De esta manera, el requisito de acción estatal se habrá satisfecho cuando la actividad realizada por el particular sea una función que ha sido tra-dicionalmente la prerrogativa exclusiva del Estado. Rendell-Baker, supra, pág. 842.
Así, un somero análisis de nuestro desarrollo urbano, así como de la jurisprudencia relativa a la naturaleza de las calles en nuestro ordenamiento, llevaría a la conclusión de que la función de proveer mantenimiento a éstas, ga-rantizar su acceso, recoger la basura y ofrecer servicios básicos y de primera necesidad, ha sido tradicionalmente una prerrogativa exclusiva del gobierno estatal o de los gobiernos municipales.(11) Precisamente en atención a esa función pública, la ley hipotecaria requiere la segregación y enajenación de las calles a favor del municipio para la inscripción de desarrollos residenciales urbanos. Véase Art. 93 de la Ley Hipotecaria y del Registro de la Propie-dad, 30 LPRAsec. 2314; M.E. García Cárdenas, Derecho de urbanizaciones: servidumbres en equidad, controles de ac-ceso e instalaciones vecinales, San Juan, Ed. Interjuris, 2010, pág. 80.
La profesora García Cárdenas explica, además, que en Puerto Rico, la prohibición legal de fincas enclavadas está estrechamente relacionada con la naturaleza pública de *110las calles. Enfáticamente señala que las calles no pueden pertenecer a una asociación de residentes, pues tal titulari-dad supondría que las estructuras residenciales dentro de la urbanización no tendrían salida propia a una vía pública. De esta manera, y de particular relevancia a la controversia que nos ocupa, si un desarrollador decide traspasar las calles a la Asociación de Residentes y no al municipio, éstas no pertenecerán en común pro indiviso a los titulares, en atención a la personalidad jurídica propia de la asociación. Explica que la Ley de Condominios consi-dera la cotitularidad de los pasillos y los elevadores dada precisamente la prohibición de fincas enclavadas y para garantizar que los residentes puedan acceder a la vía pú-blica sin necesidad de entrar en la propiedad de otra persona. Finalmente, indica que, para que una Asociación de Residentes pueda reclamar un interés propietario sobre las calles de la urbanización, ésta tendría que establecer servidumbres de paso en cuanto a la totalidad de las calles hasta la salida a la vía pública pues, de lo contrario, cada lote residencial sería una finca enclavada en clara viola-ción al Artículo 500 del Código Civil, 31 LPRA see. 1731. Véase García Cárdenas, op. cit., págs. 132-138.
Resulta inquietante que, a pesar de esta realidad, la reglamentación actual permita el acceso a urbanizaciones a través de vías de naturaleza privada inscritas a favor de un desarrollador o de una asociación de residentes sin re-querirles las servidumbres legales que le darían acceso a los lotes residenciales a la vía pública. Véase Enmiendas al Reglamento Conjunto de Permisos para Obras de Cons-trucción y Usos de Terrenos (Reglamento Conjunto), Regla-mento de Planificación Núm. 31 de la Junta de Planifica-ción, Reglamento Núm. 8068 del Departamento de Estado de 7 de septiembre de 2011. No obstante, esa reglamenta-ción de dudosa legalidad no estaba vigente al momento de los hechos que subyacen el recurso ante nos.
*111Como adelantamos, los hechos reseñados en la Opinión, Orden y Certificación al Tribunal Supremo de Puerto Rico nos remiten al acuerdo mediante el cual BCC logró inscri-bir las calles de la urbanización en nombre de la Asociación de Residentes. Al afirmar que nuestro ordenamiento jurí-dico vigente considera la existencia de calles privadas y discutir extensamente las interpretaciones doctrinales del Artículo 256 de nuestro Código Civil para luego ampararse en una coletilla del texto de éste, la mayoría pasa por alto la complejidad del reclamo del municipio de Dorado ante el foro federal, así como las consideraciones de política pú-blica que subyacen la pregunta certificada.
Conviene repasar entonces la redacción precisa de los artículos del Código Civil que nos ocupan para exponer las inconsistencias que la lectura textualista que suscribe una mayoría de este Tribunal supone. El Artículo 255 del Có-digo Civil, al describir los bienes de dominio público, dis-pone lo siguiente:
Son bienes de dominio público, los destinados al uso público, como los caminos, canales, ríos, torrentes, y otros análogos. 31 LPRAsec. 1024.
El Artículo 256 del Código Civil, por su parte, dispone lo siguiente:
Son bienes de uso público en Puerto Rico y en sus pueblos, los caminos estaduales y los vecinales, las plazas, calles, fuen-tes y aguas públicas, los paseos y las obras públicas de servicio general, costeadas por los mismos pueblos o con fondos del tesoro de Puerto Rico. (Enfasis suplido). 31 LPRA see. 1025.
De una simple lectura de estos artículos se desprende con claridad que la coletilla en que se ampara una mayoría de este Tribunal —a saber, “costeadas por los mismos pueblos o con fondos del tesoro de Puerto Rico”— no tiene el alcance de convertir un bien de uso público en privativo por el mero hecho de que éste no haya sido costeado con *112fondos públicos.(12) Más bien, los artículos en cuestión evi-dencian la importancia del destino o la función de los bie-nes al momento de calificarlos como demaniales o patrimoniales. Esto por la función eminentemente pública que los bienes de uso público desempeñan en nuestra so-ciedad y no por el origen de los fondos que se utilizan para su construcción, mantenimiento o financiamiento.(13) Los *113bienes contenidos en ambos artículos son, por lo tanto, bie-nes de uso público. En el caso de estos bienes, su mera conceptualization como privados desvirtuaría su función pública. Precisamente en atención a esto, el Artículo 274 del Código Civil, 31 LPRA see. 1082, dispone, en su se-gundo párrafo, que:
Hay otras cosas, por el contrario, que aunque por su natura-leza son susceptibles de propiedad particular, pierden esta cua-lidad como consecuencia de la aplicación que de ellas se hace para fines públicos incompatibles con la propiedad privada, si bien pueden adquirir su primitiva condición tan pronto cese el fin público que se las hubiera dado; tales son los terrenos de las carreteras, calles y plazas públicas. (Enfasis suplido).
Como se puede apreciar, este articulado parte de la pre-misa de que las calles tienen un fin público incompatible con la propiedad privada. Precisamente por esto, cuando una calle se encuentra en un terreno cuya primitiva condi-ción es de propiedad particular, dicho terreno está afectado al uso público, en tanto sobre él existe un bien de uso pú-blico el cual, conforme al artículo antes citado, consistiría de una carretera, una calle o una plaza pública. Si fuese de otra manera, el artículo haría referencia a las calles en sí y no a los terrenos sobre las cuales éstas ubican.
Según discutimos, el municipio alega que BCC está exenta de cumplir con las órdenes emitidas por el Tribunal de Distrito bajo el fundamento de que esa urbanización constituye un complejo residencial privado cuyas calles pertenecen a la Asociación de Residentes y no al municipio, pues fueron costeadas por el desarrollador. Para poder atender efectivamente ese reclamo, es imprescindible eva-luar la validez del acuerdo suscrito entre el desarrollador y el municipio. De esta manera sería útil evaluar, en el con-texto de los hechos particulares de este caso, si un munici-pio podía, mediante un acuerdo con un desarrollador, des-*114virtuar el carácter público de las calles residenciales en Puerto Rico, según éste había sido establecido mediante los distintos reglamentos de planificación vigentes al mo-mento del acuerdo, así como por nuestra jurisprudencia, la ley hipotecaria e, incluso, la propia Ley de Municipios Autónomos. En relación con esto, extrañamente, la Opi-nión expresamente indica:
Es meritorio aclarar que los acuerdos a los que haya llegado el municipio de Dorado con los promotores o desarrolladores de la Urbanización [BCC] no son pertinentes para resolver el re-curso particular que está ante nosotros. Eso está fuera del alcance de nuestra función adjudicadora, pues nos circunscri-biremos a determinar si nuestro ordenamiento permite que esa clase de bienes existan dentro de la modalidad privativa. Opinión mayoritaria, pág. 83 esc. 11.
Estas expresiones evidencian fehacientemente la inuti-lidad e intrascendencia del dictamen que hoy emite una mayoría de este Tribunal. Esto, en atención al reconoci-miento de que la determinación respecto a si, al amparo del derecho puertorriqueño, los acuerdos a los que llegó el municipio de Dorado con los Desarrolladores de BCC son válidos, aparentemente le corresponderá, en última ins-tancia, al foro federal.
Es inconcebible que este Tribunal, obviando los requisi-tos del mecanismo de certificación jurisdiccional, emita una opinión consultiva que marca un retroceso en la histo-ria del desarrollo urbano de nuestro País y trastoca por completo las nociones más básicas de la planificación ur-bana como vehículo para la sana convivencia social y de un estado de derecho democrático. Al así proceder, desata una impetuosa batalla entre lo público y lo privado; entre el dueño y el intruso; entre el rico y el pobre; entre el indivi-dualismo extremo y la vida en comunidad.(14)
*115La decisión que en su día emita ese foro tendrá que, inevitablemente, evaluar los planteamientos constitucio-nales de las partes. Esto hará de la respuesta tan abarca-dora y defectuosa que la mayoría de este Tribunal ofrece hoy una respuesta completamente inútil. Sin embargo, las consecuencias inexorablemente desestabilizadoras de este dictamen para el Derecho puertorriqueño subsistirán, salvo que la Asamblea Legislativa decida tomar cartas en el asunto. Por entender que nuestra legitimidad como el máximo Foro judicial de nuestra Nación ha sido lacerada irremisiblemente por el precedente, tanto procesal como sustantivo, que hoy una mayoría pauta, disiento.
— O —

(1) F.M. Dostoievski, Crimen y castigo (Rafael Cansinos Assens, trad.) 141 (2006).


(2) A esos efectos, coincidiría con el análisis en los méritos esbozado por el Juez Asociado Estrella Martínez en su opinión disidente.


(3) Específicamente, el municipio de Dorado endosó el proyecto el 23 de julio de 2007. En aquel momento, el Sección 9.10 del Reglamento de Lotificación y Urbani-zación, Reglamento de Planificación Núm. 3 de 30 de junio de 2005, disponía que las nuevas vías o vías existentes que requiriesen ser prolongadas, ampliadas o realine-adas debían ser dedicadas al uso público para garantizar acceso a las vías públicas. Además, disponía que dichas áreas se transferirían al municipio o agencia estatal a la que correspondiese su administración y mantenimiento. Por su parte, la Sección 3.05 expresamente preceptuaba que no se expedirían permisos para la lotificación de solares sin que éstos tuviesen una vía pública que sirviese de entrada y salida al solar urbanizado. La Sección 7.02 del mismo Reglamento, en lo referente a las urba-nizaciones residenciales, disponía que todo nuevo solar a ser formado para estos propósitos debía tener acceso a través de una calle pública debidamente inscrita. Asimismo, y como abordaremos más adelante, la ley hipotecaria exige el traspaso de las calles segregadas a nombre del municipio para su inscripción. Nos resulta pro-blemático, por lo tanto, que la mayoría aluda al “andamiaje jurídico vigente” para afirmar que éste “no requiere que todas las vías residenciales se traspasen a título de los municipios con el fin de destinarlas al uso público”. Opinión mayoritaria, pág. 96. Más problemático resulta el hecho de que, justo después se afirma que, el hecho de no transferir esas calles a la autoridad municipal tendrá el efecto de que éstas “que-darán fuera del régimen del Art. 256 del Código Civil [...]”. íd. No obstante, el fun-damento principal de su determinación parece ser que solo aquellas obras costeadas con fondos públicos están dentro del alcance del Artículo 256 del Código *101Civil, 31 LPRA see. 1025. Conforme a estas expresiones, no parece descabellado colegir que el requisito de financiamiento público no es lo determinante, sino la decisión de un desarrollador y un municipio de incumplir con las leyes y los regla-mentos aplicables, transfiriendo las calles a nombre de la Asociación de Residentes.


(4) Ante todo, el mecanismo de certificación inteijurisdiccional supone un in-tento de equilibrar el poder judicial de las cortes estatales con aquel de las cortes federales. Este mecanismo de carácter excepcional responde a nociones de deferencia entre sistemas judiciales soberanos, las cuales son indispensables para el pleno y eficiente funcionamiento del sistema federal norteamericano. De ordinario, un foro federal podrá resolver controversias que surjan al palio del derecho estatal sin que sus dictámenes estén sujetos a la revisión judicial por parte del más alto foro del estado del que se trate. Por otra parte, los dictámenes de los foros estatales que versen sobre derecho federal sí están sujetos a la revisión judicial por parte del Tribunal Supremo de Estados Unidos. En consideración de lo anterior, es plausible colegir que el mecanismo procesal de certificación inteijurisdiccional busca promover cierta simetría en el ejercicio del poder judicial de los estados y el gobierno federal. Esto es, este mecanismo le provee a los foros estatales de mayor jerarquía la opor-tunidad de que sean ellos, y no los foros federales, quienes diluciden controversias novedosas o pauten normas de derecho al amparo del derecho estatal. Sin embargo, para que dicha oportunidad se aproveche adecuadamente, y tomando en considera-ción el carácter vinculante de su determinación para los foros estatales, es indispensable que la pregunta que certifique el foro federal esté lo suficientemente delimi-tada, con tal de evitar la posibilidad de que el foro federal imponga indebidamente al foro estatal adoptar una norma inoportunamente y abstraída de una controversia real.


(5) Otro tanto reconoce la mayoría al afirmar que “la realidad es que no se trata de un asunto novedoso”. Opinión mayoritaria, pág. 82.


(6) Específicamente, el Tribunal de Distrito reconoce que: “[T]he Court has indicated on a number of occasions that the Puerto Rico Civil Code mandates that all roads maintain their public nature”. Opinion, Order, and Certification to the Puerto Rico Supreme Court, pág. 4. Es inevitable, entonces, indagar respecto a las verdade-ras motivaciones detrás de la certificación que hoy atendemos. Resulta interesante la posible equiparación que intima la Opinión entre las urbanizaciones con control de acceso electrónico y las comunidades privadas que proliferan en Estados^ Unidos y que son parte del desarrollo urbano, cultural y social de esa nación. Véase Id., pág. 5.


(7) Para un recuento jurisprudencial en torno a la naturaleza pública de las calles en Puerto Rico, véanse: Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1 (1997); Caquías v. Asoc. Res. Mansiones Río Piedras, 134 DPR 181 (1993); Pacheco *107Fraticelli v. Cintrón Antonsanti, 122 DPR 229 (1988); Rupert Armstrong v. E.L.A., 97 DPR 588, 616-618 (1969); Gobierno de la Capital v. Consejo Ejecutivo de P.R., 63 DPR 434, 458 (1944); El Municipio de Vega Baja v. Smith, 27 DPR 632 (1919); Saldaña v. Concejo Municipal de San Juan, 15 DPR 37, 51 (1909). Cabría pregun-tarse si estos casos quedan revocados con la decisión que hoy emite el Tribunal.


(8) Incluso, la mayoría reconoce que cuando la American Civil Liberties Union solicitó comparecer como amicus curiae, denegaron su petición al determinar que su comparecencia “estaría dirigida a ilustrar a este Tribunal en temas relacionados con el derecho constitucional, los cuales quedaban fuera del alcance de la pregunta certificada”. Opinión mayoritaria, pág. 78 esc. 6. Asimismo, la mayoría reitera este planteamiento cuando expresa: “Recalcamos que no es nuestra función pasar juicio sobre las controversias constitucionales planteadas” (escolio omitido) id., pág. 81, aludiendo específicamente al “balance que [en su día hará el foro federal] entre el derecho a la libertad de expresión y el derecho de propiedad”. Id., pág. 81 esc. 9.
En cuanto a este balance, es importante destacar que el Tribunal Supremo de Estados Unidos ha expresado:
“For over 50 years, the Court has invalidated restrictions on door-to-door canvassing and pamphleteering. It is more than historical accident that most of these cases involved First Amendment challenges brought by Jehovah’s Witnesses, because door-to-door canvassing is mandated by their religion. As we noted in Murdock v. Pennsylvania, 319 U.S. 105, 108, 63 S.Ct. 870 (1943), the Jehovah’s Witnesses ‘claim to follow the example of Paul, teaching ‘publickly, and from house to house.’ Acts 20:20 [...] In doing so they believe that they are obeying a commandment of God.’ Moreover, because they lack significant financial resources, the ability of the Witnesses to proselytize is seriously diminished by regulations that burden their efforts to canvass door-to-door”. (Escolio omitido). Watchtower Bible and Tract Society of New York, Inc. v. Village of Stratton, 536 U.S. 150, 160-161 (2002).
Para un recuento jurisprudencial respecto a la invalidación por parte del Tribunal Supremo de Estados Unidos de reglamentación estatal que impone restricciones *108al ejercicio de los derechos consagrados en la Primera Enmienda, véase Hynes v. Mayor and Council of Oradell, 425 US 610, 96 (1976); Martin v. City of Struthers, 319 US 141 (1943); Murdock v. Com. of Pennsylvania, 319 US 105 (1943); Jamison v. State of Tex., 318 US 413 (1943); Cantwell v. State of Connecticut, 310 US 296 (1940); Schneider v. State of New Jersey, Town of Irvington, 308 US 147 (1939); Lovell v. City of Griffin, G.A., 303 US 444 (1938).


(9) En Marsh v. State of Ala., 326 US 501 (1946), el Tribunal Supremo de Estados Unidos resolvió que en un pueblo operado enteramente por una compañía privada —la cual era dueña de sus calles, edificios, negocios comerciales y aceras— la Primera Enmienda tenía preeminencia sobre el derecho propietario de la compañía. El Tribunal Supremo razonó que el pueblo en cuestión, a pesar de ser propiedad privada, era el equivalente funcional a cualquier otro pueblo de Estados Unidos, por lo que constituía una violación a la Primera Enmienda prohibir a un grupo de ciudadanos particulares, precisamente a un grupo de Testigos de Jehová, la distribución de material religioso dentro del complejo urbanístico. Este caso no ha sido revocado por el Tribunal Supremo federal, si bien se ha reducido significativamente el ámbito de su aplicación a centros comerciales privados. Véase J. J. Alvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con los Estados Unidos: caos y materiales, Bogotá, Ed. Temis, 2009, págs. 1248-1249. Véase, también, L.H. Tribe, Constitutional Choices, Massachuestts, Harvard University Press, 1985, págs. 248-266.


(10) Algunos comentaristas sostienen que muchas de las inconsistencias y contra-dicciones en la jurisprudencia relativa a la doctrina de acción estatal son atribuibles a la tendencia de los tribunales de aplicar distintos estándares de análisis dependiendo de la naturaleza del derecho constitucional invocado, sin articular expresamente esas diferencias. Así, en los casos que involucran reclamos al amparo de violaciones al derecho a la libertad de culto o discrimen racial, los tribunales estarán mucho más dispuestos a determinar que se cumple con el requisito de acción estatal. Véase S.S. Kennedy, When is Private Public?, 11 Geo. Mason UCRLJ 11, 203 y 215 (2000).


(11) La Corte de Apelaciones de Estados Unidos para el Primer Circuito recono-ció que, en Puerto Rico, controlar el acceso a las calles sometidas al régimen de control de acceso es una función inherentemente pública. Véase Watchtower Bible and Tract Society of New York, Inc. v. Sagardía e Jesus, 634 F.3d 3, 10 (2011).


(12) Además, si de textualismo se trata, es necesario precisar que nociones ele-mentales de gramática y sintaxis militan en contra de la lectura que hoy suscribe una mayoría de este Tribunal del Artículo 256 del Código Civil. Como se aprecia en el articulado antes citado, el adjetivo “costeadas”, antecedido por una coma, lo cual supone subordinación, aparece en femenino plural. Así, dicho adjetivo está destinado a cualificar el sustantivo femenino y plural que lo antecede: “obras públicas de ser-vicio general”. Le recordamos a una mayoría de este Tribunal que en la lengua española, cuando se pretende adjetivar un grupo de sustantivos de diverso género, lo correcto es la utilización del adjetivo en género masculino plural.


(13) Como contradictoriamente señala la Opinión mayoritaria, algunos comenta-ristas españoles han indicado que el requisito de que los bienes de uso público a los que alude el Artículo 344 del Código Civil español sean costeados por los pueblos o provin-cias es “injustificado”. Véase Opinión mayoritaria, pág. 94. Nótese que el Artículo 344 del Código Civil español, el cual alude a que los bienes deben ser costeados por los pueblos o provincias, intenta distinguir los bienes de dominio público del gobierno central español ■ — a los que hace referencia el Artículo 339 del Código Civil español— de aquellos que son del dominio de los pueblos o provincias, los cuales están regulados por el Artículo 344. Es por esto que el Artículo 344 del Código Civil español alude a los caminos provinciales, mientras que nuestro Artículo 256 alude a los estaduales. Pre-cisamente en atención a esta distinción, surge la necesidad de establecer que aquellos bienes de uso público contemplados en el Artículo 344, análogo a nuestro Artículo 256, son patrimonio del Estado arm si son costeados por los pueblos o provincias. Por lo tanto, es difícil sostener que la frase “costeadas por los mismos pueblos o con fondos del tesoro de Puerto Rico” excluye la posibilidad de que un bien de uso público pueda ser costeado por un particular. Una contextualizaeión histórica del artículo en cuestión claramente apuntaría a que el gobierno central español quiso asegurar la demaniali-dad de aquellos bienes que no fuesen costeados directamente por el gobierno estatal sino con fondos de los gobiernos provinciales. En el caso de Puerto Rico, la frase resulta aún más injustificada e innecesaria, pues nuestros municipios no cuentan con la au-tonomía política y fiscal con la que cuentan las provincias españolas y nuestra dispo-sición alude expresamente a “los mismos pueblos o con fondos del tesoro de Puerto Rico”. Corresponde a la Asamblea Legislativa, precisamente en momentos en que con-templa la posibilidad de atemperar el Código Civil a nuestra realidad social, decretar la obsolescencia de esta frase y su inapbcabilidad a nuestro esquema gubernamental. Véase S. Alvarez-Gendín, El dominio público: su naturaleza jurídica Barcelona, Ed. Bosch, 1956, págs. 45-50. Véase, además, M.J. Godreau y J.A. Giusti, Las concesiones de la corona y la propiedad territorial en Puerto Rico, siglos xvi-xx, 62 Rev. Jur. UPR 351, 562-564 (1993), para una explicación respecto a cómo no existe una diferencia entre los bienes enumerados en el Artículo 255 de nuestro Código^Civil y los contenidos en el Artículo 256, pues “el uso púbbco es el factor definitorio”. íd., pág. 562. Incluso, comentaristas citados por la opinión mayoritaria reafirman que “la condición de domi-nio público no la atribuye al bien la circunstancia de ser propio del Estado, el munici-pio u otros entes, sino su condición de uso público, o su destino al servicio público”. (Énfasis suprimido). J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1990, Vol. 3, pág. 42.


(14) En cuanto a la propagación de estas tendencias individualistas en nuestra sociedad, el profesor Fernando Picó señala lo siguiente:
“Siempre el afán de restringir la libertad de movimiento, de mantener bajo control y sobre todo de segregar las clases sociales y los sectores ideológicos [...] *115Solo quiero añadir una última observación. Hay gente que no se atreve a vivir en un sitio donde no esté encerrada, porque la libertad de movimiento de los otros le incomoda. A todos los miedos históricos, desde los caribes hasta los filibusteros, desde los cimarrones hasta los comunistas, hemos añadido el miedo a nosotros mismos. Este es el miedo más nefasto. Comenzaremos a ser libres cuando lo perdamos”. F. Picó, El miedo a nosotros mismos: ritos de reclusión y encerramientos, en: E. Arroyo y J.C. Ortiz Lugo, Leer paraescribir 322 (Plaza Mayor 1994).